internal_revenue_service number info release date dec cc psi 1-genin-155253-01 uilc we are responding to your correspondence forwarded to our office by the philadelphia service_center requesting relief in order to establish the as the effective year for your s_corporation_election the information submitted reflects that the form_2553 filed in date was deficient in the following areas employer_identification_number date incorporated effective date number of shares dates acquired and tax_year end it appears that although the election was timely filed it was incomplete and deemed to be unacceptable you are ineligible for automatic late s_corporation relief under revproc_97_48 because your tax_return was not filed timely although we are unable to respond to your request as submitted please read this letter carefully as it provides useful information about correcting your situation announcement copy enclosed provides guidance on seeking relief for late s_corporation elections generally to request relief for a late or invalid s_corporation_election you must request a private_letter_ruling from the national_office the procedures for requesting a ruling are set out in revproc_2001_1 copy enclosed in addition a proper user_fee must be submitted along with your request the fee for a ruling is dollar_figure however taxpayers with gross_income of less than dollar_figure million for the last 12-month taxable_period qualify for a reduced user_fee in the amount of dollar_figure if your business qualifies for the reduced fee your request must include a statement certifying gross_income otherwise you will be billed the higher fee please format your ruling_request as shown in appendix b of revproc_2001_1 if you decide to submit a ruling_request please provide documents supporting your intention to be an s_corporation and include the proper user_fee please refer your package to our office by adding the following to the address attn cc pa t p o box ben franklin station washington dc direct to cc psi b1 room if you have computer web access you may wish to visit www irs gov smallbiz for specialized tax information products and forms relating to small businesses please keep this letter with your tax records and feel free to provide a copy of it to your authorized representative we hope that the above information proves helpful sincerely yours s dianna k miosi dianna k miosi chief branch associate chief_counsel passthroughs and special industries enclosures announcement revproc_2001_1
